DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 06/24/2020 has been entered. Claims 1-15 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the gap is closer to the second surface of the center core than to the first surface of the center core” has not been found in the originally filed disclosure and is therefore taken as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the second surface of the center core” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the second end surface of the center core--.
Claim 15 recites the limitation “the first surface of the center core” in lines 2-3. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the first end surface of the center core--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 4, 6-7, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MAEKAWA (US 2006/0226945, supplied by Applicant on 04/19/18 IDS).
Regarding claim 1, MAEKAWA discloses an internal combustion engine ignition device comprising:
a center core (1) having a center axis, a first end surface and a second end surface opposite the first end surface (Fig. 1); 
a primary coil (2) wound on an outside of the center core (1); 
a secondary coil (3) wound around an outside of the primary coil; 
a permanent magnet (5) abutted against the first end surface of the center core (Fig. 1), the permanent magnet being magnetized in a direction opposite to a direction of a magnetic flux produced by energization of the primary coil (0020 lines 1-3); 
a side core (4) disposed on an outside of the secondary coil (Fig. 1) with a first end abutted against the permanent magnet (Fig. 1) and a second end abutted against the center core (Fig. 1) such that the center axis penetrates the side core (Fig. 1), and such that the side core interacts with the permanent magnet to form a closed magnetic path (0020 lines 7-8); 
a resin (6) being heat-resistant (implicit) and elastic (0020 line 10) and covering a plurality of interior surfaces of the side core (Fig. 1; 0020 lines 8-11); and 
a housing (7), 
wherein a gap (through 20, Figs. 5-6) is disposed between the housing and the side core (compare Figs. 1 and 6; 0017 lines 3-5), 
  Appln. No.: 15/769,434the gap is configured such that an open face (within 20) exists on the side core (compare Figs. 1 and 6), the gap beginning at the open face of the side core and extending to the housing in the direction of the center axis (compare Figs. 1 and 6), and 
the gap is configured such that a heat flow, during operation, passes from the open face of the side core in the direction of the center axis to the housing for dissipation.
The above underlined limitation is considered as functional language. MAEKAWA teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the 
Regarding claim 2, MAEKAWA discloses the internal combustion engine ignition device according to claim 1.
MAEKAWA further discloses wherein the resin (6) is further configured with a first through hole (one 20, Fig. 6) and a second through hole (the other 20), the first through hole and the second through hole configured above and below the side core (neither the claim nor specification defines which direction is above and below, therefore the through holes 20 in Fig. 6 are considered to read on the claim), respectively, such that a line passing from the second through hole to the first through hole passes through the side core (compare Figs. 1 and 6).  
Regarding claim 4, MAEKAWA discloses the internal combustion engine ignition device according to claim 1.
MAEKAWA further discloses an edge portion (Fig. A below) of the resin (6) has a curved surface (Fig. A).
[AltContent: arrow][AltContent: textbox (EDGE PORTION with CURVED SURFACE)]
    PNG
    media_image1.png
    379
    280
    media_image1.png
    Greyscale

Figure A Annotations of MAEKAWA Fig. 5.
Regarding claim 6, MAEKAWA discloses the internal combustion engine ignition device according to claim 1.
MAEKAWA further discloses a ridge (Fig. B below) is provided on a surface of the resin (6).
[AltContent: textbox (RIDGE)][AltContent: arrow][AltContent: textbox (BOTTOM SIDE)][AltContent: textbox (END SIDE)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    504
    709
    media_image2.png
    Greyscale

Figure B Annotations of MAEKAWA Fig. 6.
Regarding claim 7, MAEKAWA discloses the internal combustion engine ignition device according to claim 6.
MAEKAWA further discloses wherein a side of the ridge is an inclined surface formed between an end side and a bottom side larger than the end side (Fig. B above; inasmuch as Applicant’s disclosed invention, see 0030 lines 5-7 and Fig. 16).
Regarding claim 9, MAEKAWA further discloses the internal combustion engine ignition device according to claim 1.
MAEKAWA further discloses wherein the internal combustion engine ignition device supplies an internal combustion engine a high voltage induced in the secondary coil by passing a primary current through the primary coil (0029 lines 4-9).
The above underlined limitation is considered as functional language. MAEKAWA teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the ignition device of MAEKAWA is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 10, MAEKAWA discloses the internal combustion engine ignition device according to claim 9.
wherein the internal combustion engine ignition device supplies the internal combustion engine a high voltage induced in the secondary coil by interrupting the primary current (0029 lines 4-9).
The above underlined limitation is considered as functional language. MAEKAWA teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the ignition device of MAEKAWA is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 12, MAEKAWA further discloses the internal combustion engine ignition device according to claim 1.
MAEKAWA further discloses wherein the side core (4) is U-shaped (Fig. 1).
Regarding claim 13, MAEKAWA further discloses the internal combustion engine ignition device according to claim 1.
MAEKAWA further discloses an insulating resin (8).
The limitation “wherein the gap is further configured to prevent a reduction in a dielectric voltage strength of the secondary coil, by avoiding crack generation in an insulating resin from an edge of the side core” is considered as functional language. MAEKAWA teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the gap of MAEKAWA is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 14, MAEKAWA discloses the internal combustion engine ignition device according to claim 13.
MAEKAWA further discloses the gap (within 20) is further configured to be penetrated by the center axis (compare Figs. 1 and 6), and 
the gap is configured to contain substantially no resin (there is no resin 6 within 20),.
The limitations “wherein the gap is further configured to permit the heat flow to pass from the primary coil and the secondary coil via the open face of the side core to the housing for dissipation” and “thereby promoting the heat flow to pass from the side core to the housing in the direction of the center axis” are considered as functional language. MAEKAWA teaches all the structural components of the 
Regarding claim 15, MAEKAWA discloses an internal combustion engine ignition device comprising:
a center core (1) having a center axis, a first end surface and a second end surface opposite the first end surface (Fig. 1); 
a primary coil (2) wound on an outside of the center core (1); 
a secondary coil (3) wound around an outside of the primary coil; 
a permanent magnet (5) abutted against the first end surface of the center core (Fig. 1), the permanent magnet being magnetized in a direction opposite to a direction of a magnetic flux produced by energization of the primary coil (0020 lines 1-3); 
a side core (4) disposed on an outside of the secondary coil (Fig. 1) with a first end abutted against the permanent magnet (Fig. 1) and a second end abutted against the center core (Fig. 1) such that the center axis penetrates the side core (Fig. 1), and such that the side core interacts with the permanent magnet to form a closed magnetic path (0020 lines 7-8); 
a resin (6) being heat-resistant (implicit) and elastic (0020 line 10) and covering a plurality of interior surfaces of the side core (Fig. 1; 0020 lines 8-11); and 
a housing (7), 
wherein a gap (through left 20, Figs. 5-6) is disposed between the housing and the side core (compare Figs. 1 and 6; 0017 lines 3-5), 
  Appln. No.: 15/769,434the gap is configured such that an open face (within left 20) exists on the side core (compare Figs. 1 and 6), the gap beginning at the open face of the side core and extending to the housing in the direction of the center axis (compare Figs. 1 and 6), and 
the gap is configured such that a heat flow, during operation, passes from the open face of the side core in the direction of the center axis to the housing for dissipation.
The above underlined limitation is considered as functional language. MAEKAWA teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the 
MAEKAWA further discloses wherein the gap (through left 20) is closer to the second end surface (surface opposite magnet) of the center core (1) than to the first end surface (first surface abuts the magnet) of the center core (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KAMATA (JP 2005-19869) in view of MAEKAWA (US 2006/0226945, supplied by Applicant on 04/19/18 IDS).
Regarding claim 5, KAMATA discloses an internal combustion engine ignition device (Fig. 7) comprising:

a primary coil (53) wound on an outside of the center core (Fig. 7); 
a secondary coil (54) wound around an outside of the primary coil (Fig. 7); 
a side core (52) disposed on an outside of the secondary coil (Fig. 7) with a first end and a second end abutted against the center core (implied, i.a. compare to Fig. 9) such that the center axis penetrates the side core (Fig. 7); 
a resin (61) being heat-resistant (implied) and elastic (pg. 2 lines 68-69) and covering a plurality of interior surfaces of the side core (Fig. 7); and 
a housing (71), 
wherein a gap is disposed between the housing and the side core (visible in Fig. 7B), 
the gap is configured such that an open face exists on the side core (side core 52 is open towards case 71), the gap beginning at the open face of the side core and extending to the housing in the direction of the center axis (implied Figs. 7A and 7B), and 
the gap is configured such that a heat flow, during operation, passes from the open face of the side core in the direction of the center axis to the housing for dissipation.
KAMATA further discloses that since a magnet gives a sudden change in the magnetic flux the performance of the ignition coil for an internal combustion engine can be improved (pg. 5 lines 183-185) but is otherwise not relied upon to teach the magnet.
MAEKAWA teaches a permanent magnet (5) abutted against a first end surface of a center core (1), the permanent magnet being magnetized in a direction opposite to a direction of a magnetic flux produced by energization of the primary coil (0020 lines 1-3); a side core (4) with a first end abutted against the permanent magnet; and such that the side core interacts with the permanent magnet to form a closed magnetic path (0020 lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the magnet taught by MAEKAWA between the center core and side core of KAMATA since a magnet gives a sudden change in the magnetic flux the performance of the ignition coil of an internal combustion engine can be improved.

KAMATA further discloses wherein a first thickness of an edge portion of the resin is larger than a second thickness of the resin on an inner peripheral surface of the side core (Fig. C below). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A SECOND SURFACE OF AN INNER PERIPHERAL SURFACE)][AltContent: textbox (A FIRST THICKNESS OF AN EDGE PORTION)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    341
    322
    media_image3.png
    Greyscale

Figure C Annotations of KAMATA Fig. 7B.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA (US 2006/0226945, supplied by Applicant on 04/19/18 IDS) in view of AKIMOTO (US 2017/0018352).
Regarding claim 8, MAEKAWA discloses the internal combustion engine ignition device according to claim 6.
MAEKAWA further discloses the high voltage produced in the secondary coil is connected to a spark plug (0030 lines 1-3) but fails to show a specific structure of the arrangement.
However, AKIMOTO teaches a secondary coil (12) is provided with a high voltage side terminal (16) and a flat portion of a resin (Fig. D below) is provided in a position facing the high voltage side terminal.

[AltContent: arrow][AltContent: textbox (FLAT PORTION OF A RESIN)]
    PNG
    media_image4.png
    369
    468
    media_image4.png
    Greyscale

Figure D Annotations of AKIMOTO Fig. 1.

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 06/24/2020.
Applicant’s arguments, see pgs. 15-19, have been fully considered but are moot as the arguments do not apply to any reference applied in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747